                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


JOSHUA AARON HEATH,

       Plaintiff,

vs.                                                No. CV 19-00117 KG/GBW


STATE OF NEW MEXICO,
THIRD DISTRICT COURT,

       Defendants.



                                        JUDGMENT

       THIS MATTER is before the Court under Fed. R. Civ. P. 41(b) on the Complaint (Tort)

filed by Plaintiff Joshua Aaron Heath (Doc. 1) and the Court having entered its Memorandum

Opinion and Order dismissing the case without prejudice,

       IT IS ORDERED that JUDGMENT is entered and the Complaint (Tort) filed by Plaintiff

Joshua Aaron Heath (Doc. 1) is DISMISSED without prejudice under Fed. R. Civ. P. 41(b).



                                                   ___________________________________
                                                   UNITED STATES DISTRICT JUDGE
